MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Apr 17 2018, 8:49 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Thomas C. Allen                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                       Attorney General of Indiana

                                                          Lyubov Gore
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.P.,                                                     April 17, 2018
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          02A03-1710-JV-2439
        v.                                                Appeal from the Allen Superior
                                                          Court
State of Indiana,                                         The Honorable Daniel G. Heath,
Appellee-Petitioner.                                      Judge
                                                          The Honorable Michael T.
                                                          Douglass, Magistrate
                                                          Trial Court Cause No.
                                                          02D07-1708-JD-859



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1710-JV-2439 | April 17, 2018              Page 1 of 6
                                        Statement of the Case
[1]   J.P. appeals the juvenile court’s dispositional order awarding wardship of him

      to the Department of Correction (“DOC”). He presents a single issue for our

      review, namely, whether the juvenile court abused its discretion when it placed

      him with the DOC. We affirm.


                                  Facts and Procedural History
[2]   On August 9, 2017, ten-year-old L.R. approached then seventeen-year-old J.P.

      and asked him whether he had stolen L.R.’s bicycle. J.P. responded that he had

      stolen the bicycle. J.P. then pulled a handgun from his waistband, loaded it

      with a clip, and pointed it at L.R. J.P. quickly left the scene, and L.R. followed

      him to a residence at 912 Hamilton Avenue in Ft. Wayne, where a friend of

      J.P.’s lived. L.R. notified police, who found J.P. at the residence and

      questioned him. Officers found the handgun J.P. had used in the confrontation

      with L.R., which J.P. had hidden under a slide in the backyard of his friend’s

      residence. The handgun was fully loaded, and officers later determined that it

      had been stolen.


[3]   On August 11, 2017, the State filed a petition alleging that J.P. was a delinquent

      child because he had committed pointing a firearm, a Level 6 felony if

      committed by an adult, and dangerous possession of a firearm, as a Class A

      misdemeanor if committed by an adult. On August 17, J.P. admitted to the

      pointing a firearm charge, and the State dismissed the possession charge.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1710-JV-2439 | April 17, 2018   Page 2 of 6
      Following a dispositional hearing, the juvenile court ordered J.P. committed to

      the DOC. This appeal ensued.


                                      Discussion and Decision
[4]   J.P. contends that the juvenile court erred when it ordered him to be committed

      to the DOC rather than placed in a less restrictive setting. This court has

      explained the way in which we review a juvenile court’s disposition as follows:


              “The choice of a specific disposition for a delinquent child is
              within the discretion of the trial court, subject to the statutory
              considerations of the welfare of the child, the safety of the
              community, and a statutory policy of favoring the least harsh
              disposition. We may overturn the trial court’s disposition order
              only if we find that it has abused its discretion. An abuse of
              discretion occurs if the trial court’s decision is clearly against the
              logic and effect of the facts and circumstances before the court, or
              the reasonable, probable, and actual deductions to be drawn
              therefrom.”


      J.J. v. State, 925 N.E.2d 796, 801 (Ind. Ct. App. 2010) (quoting A.M.R. v. State,

      741 N.E.2d 727, 729 (Ind. Ct. App. 2000)), trans. denied.


[5]   Indiana Code Section 31-37-18-6 (2018) provides as follows:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:

              (1) is:

                        (A) in the least restrictive (most family like) and most
                        appropriate setting available; and

      Court of Appeals of Indiana | Memorandum Decision 02A03-1710-JV-2439 | April 17, 2018   Page 3 of 6
                       (B) close to the parents’ home, consistent with the
                       best interest and special needs of the child;

              (2) least interferes with family autonomy;

              (3) is least disruptive of family life;

              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and

              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


[6]   Here, in support of his contention on appeal, J.P. “does not contest the trial

      court’s findings of fact, only whether the findings support the judgment.”

      Appellant’s Br. at 16. In particular, J.P. maintains that a “120-day Court[-

      ]ordered detention at [Allen County Juvenile Center (“ACJC”)],” rather than

      commitment to the DOC, would satisfy his need for a structured environment

      and rehabilitation, as well as his need to “learn the logical and natural

      consequences of delinquent behavior.” Id.; Appellant’s App. Vol. II at 30.


[7]   However, as the State points out, this was J.P.’s “ninth juvenile contact in a

      span of just four years,” and J.P. has not responded to prior lenient

      dispositions. Appellee’s Br. at 12 (citing Appellant’s App. Vol. II at 16-20).

      After four arrests in one year for leaving home without a parent’s permission, in

      2015, J.P. was adjudicated a juvenile delinquent for committing burglary, as a

      Level 4 felony, if committed by an adult. The juvenile court placed J.P. at the

      ACJC following that adjudication and ordered a psychological evaluation and

      Court of Appeals of Indiana | Memorandum Decision 02A03-1710-JV-2439 | April 17, 2018   Page 4 of 6
      outpatient substance abuse treatment, but he continued his delinquent behavior,

      including the instant pointing a firearm offense. At one point, J.P.’s mother

      contacted police and reported that J.P. was “out of control and he was

      threatening to shoot up the house and everyone in the home.” Tr. at 9-10.

      Finally, it is notable that J.P. had accumulated only nine credits before

      dropping out of high school in February 2017, and he has never been employed.


[8]   In recommending that J.P. be placed at the DOC, the Probation Department

      concluded as follows:


              1. [J.P.] has been the recipient of informal and formal probation
              supervision. He has not responded to probation supervision.
              [J.P.]’s behavior is chronic and escalating.

              2. There is not another known relative [who] can provide the
              structure and supervision that [J.P.] desperately needs.

              3. [J.P.]’s behavior is not [related to] a known mental health
              diagnosis. His behavior is dangerous. [J.P.] needs intensive
              structure and supervision that can be provided in a controlled
              environment.

              4. [J.P.] needs the structure and supervision of the Department
              of Correction[]. He presents as a clear danger to himself and the
              community.


      Appellant’s App. Vol. II at 25. In light of the evidence, we hold that the

      juvenile court did not abuse its discretion when it ordered that J.P. be

      committed to the DOC.


[9]   Affirmed.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1710-JV-2439 | April 17, 2018   Page 5 of 6
Robb, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 02A03-1710-JV-2439 | April 17, 2018   Page 6 of 6